Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 23, 2022

                                     No. 04-22-00038-CV

                    IN THE ESTATE OF EMILY D. PRIETO, Deceased

                  From the County Court At Law No 1, Webb County, Texas
                            Trial Court No. 2008-PB7-000086L1
                         Honorable Hugo Martinez, Judge Presiding


                                        ORDER
Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

         Appellant’s brief was due May 18, 2022 after receiving two extensions of time totaling
sixty days. On May 16, 2022, appellant filed a third motion requesting an extension of time until
July 8, 2022 to file his brief. After consideration, we grant the request and order appellant to
file his brief by July 8, 2022. Counsel is advised further requests for extensions of time will
be disfavored absent extraordinary circumstances.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court